NOS. 12-20-00019-CR
                                      12-20-00023-CR

                          IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

JONATHAN DELACRUZ,                               §      APPEALS FROM THE 123RD
APPELLANT

V.                                               §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                         §      SHELBY COUNTY, TEXAS

                                  MEMORANDUM OPINION
       Jonathan Delacruz appeals the trial court’s judgment adjudicating him guilty of burglary
of a habitation and its order revoking his community supervision for burglary of a building. In
four issues, Appellant challenges the trial court’s findings that he violated the conditions of his
community supervision. We affirm.


                                         BACKGROUND
       Appellant was charged by indictment with burglary of a habitation and burglary of a
building. Pursuant to a plea agreement, he pleaded “guilty,” and the trial court deferred a finding
of guilt and placed him on community supervision for a term of ten years in the burglary of a
habitation case, and assessed his punishment at confinement in a state jail facility for two years,
suspended for a term of five years in the burglary of a building case. Shortly thereafter,
Appellant was deported from the United States.
       Four years later, a Center convenience store owner was robbed at gunpoint. Center police
detectives released still photographs taken from the surveillance video to the media.          An
anonymous tip led the detectives to Appellant. Subsequently, the State filed a motion to proceed
with an adjudication of guilt in the burglary of a habitation case and a motion to revoke
community supervision in the burglary of a building case based in part on allegations that he
failed to report to his community supervision officer, failed to pay restitution, and committed the
new offenses of burglary of a habitation, theft of a firearm, aggravated robbery, and attempted
capital murder.
       After a hearing on the motions, the trial court found “true” the allegations of Appellant’s
failure to report, failure to pay restitution, commission of theft of a firearm, and commission of
aggravated robbery, and expressly declined to enter findings regarding the allegations of
burglary of a habitation and attempted capital murder. The trial court adjudicated Appellant
“guilty” and assessed his punishment at imprisonment for twenty years in the burglary of a
habitation case, and revoked his community supervision and assessed his punishment at
confinement for two years in a state jail facility in the burglary of a building case. This appeal
followed.


                                  PROPRIETY OF REVOCATION
       In Appellant’s four issues, respectively, he argues that the trial court erred by determining
that he violated his conditions of community supervision because (1) reporting was impossible,
(2) no restitution was ordered, (3) the evidence of theft of a firearm is insufficient, and (4)
collateral estoppel barred the trial court from finding the aggravated robbery allegation “true.”
Standard of Review and Applicable Law
       In revocation cases, the state has the burden to establish by a preponderance of the
evidence that the terms and conditions of community supervision have been violated. Cardona
v. State, 665 S.W.2d 492, 493 (Tex. Crim. App. 1984). The preponderance of the evidence
standard is met when the greater weight of the credible evidence supports a reasonable belief that
the defendant violated a condition of community supervision. Rickels v. State, 202 S.W.3d 759,
764 (Tex. Crim. App. 2006). In a revocation hearing, the trial court is the sole trier of fact and
judge of the credibility of the witnesses and the weight to be given their testimony. Taylor v.
State, 604 S.W.2d 175, 179 (Tex. Crim. App. 1980). The determination to proceed with an
adjudication of guilt after a defendant is placed on deferred adjudication community supervision
is reviewable in the same manner as a revocation hearing. TEX. CODE CRIM. PROC. ANN. art.
42A.108(b) (West 2018).




                                                 2
        Appellate review of a trial court’s order revoking community supervision is limited to
determining whether the trial court abused its discretion. Caddell v. State, 605 S.W.2d 275, 277
(Tex. Crim. App. [Panel Op.] 1980). One sufficient ground for revocation will support a trial
court’s order revoking community supervision. Smith v. State, 286 S.W.3d 333, 342 (Tex. Crim.
App. 2009).
Analysis
       We begin by addressing Appellant’s fourth issue, in which he argues that because the
trial court found the allegation of attempted capital murder “not true,” it was barred by collateral
estoppel from finding the aggravated robbery allegation “true.” He contends that because both
allegations are based on the same criminal incident, one cannot be true if the other is not true. In
response, the State first argues that under State v. Waters, it is questionable whether collateral
estoppel is available in the context of revocation proceedings. 560 S.W.3d 651 (Tex. Crim. App.
2018). It further argues that a finding of “true” regarding the aggravated robbery allegation is
not inconsistent with a finding of “not true” regarding the attempted capital murder allegation
because attempted capital murder contains an additional element. We disagree with Appellant
for the reasons asserted by the State and an additional reason.
       Collateral estoppel applies only when facts in the first proceeding were “necessarily
decided” and “essential to the judgment.” Id. at 661. A determination ranks as necessary or
essential only when the final outcome hinges on it. Id. A judge’s finding of “true” or “not true”
is not a determination that is “necessary or essential” to the judgment continuing a defendant on
community supervision, such as would trigger common law estoppel. Id. A trial judge has
broad discretion in ruling on a revocation motion. Id. When a trial judge at a revocation hearing
finds an alleged new offense either “true” or “not true,” she may, in her discretion, continue or
modify the defendant’s community supervision, regardless of the determination. Id.; TEX. CODE
CRIM. PROC. ANN. arts. 42A.751(d) (West Supp. 2019), 42A.752(a) (West Supp. 2019). Because
of the highly discretionary nature of revocation proceedings, and because a finding of “true” or
“not true” does not compel a particular result, collateral estoppel principles are not implicated.
Waters, 560 S.W.3d at 661.
       In this case, contrary to Appellant’s assertion, the trial court did not find the allegation of
attempted capital murder “not true.” Rather, the court stated as follows:




                                                 3
            TRIAL COURT: And I am not going to enter a finding with respect to the burglary of a
            habitation or Letter I [attempted capital murder].

            PROSECUTOR: Yes, ma’am.

            TRIAL COURT: But I believe that that evidence is sufficient with respect to those allegations
            with respect to both cases.



Thus, Appellant’s argument is baseless. Moreover, even if the trial court found the attempted
capital murder allegation “not true,” we agree with the State that such a finding would not
preclude a finding of “true” regarding the aggravated robbery allegation because attempted
capital murder requires an additional element. Compare TEX. PENAL CODE ANN. §§ 15.01 (West
2019) (criminal attempt); 19.03 (West Supp. 2020) (capital murder—requiring intent to commit
murder) with TEX. PENAL CODE ANN. § 29.03 (West 2019) (aggravated robbery—not requiring
intent to commit murder). Finally, even if attempted capital murder did not require an additional
element, collateral estoppel would not apply because of the discretionary nature of revocation
proceedings and because a finding of “true” or “not true” does not compel a particular result.
See Waters, 560 S.W.3d at 661; TEX. CODE CRIM. PROC. ANN. arts. 42A.751(d), 42A.752(a). For
these reasons, we conclude that the trial court did not err by finding the aggravated robbery
allegation “true.” 1 Accordingly, we overrule Appellant’s fourth issue.
        Because one sufficient ground for revocation will support a trial court’s order revoking
community supervision, we need not address whether the trial court erred by finding the
remaining allegations “true.” See Smith, 286 S.W.3d at 342; see also TEX. R. APP. P. 47.1 (court
of appeals opinion must be as brief as practicable and need address only issues necessary to final
disposition of appeal). Accordingly, we overrule Appellant’s first, second, and third issues.

                                                  DISPOSITION
        Having overruled Appellant’s first through fourth issues, we affirm the trial court’s
judgments.
                                                                        JAMES T. WORTHEN
                                                                           Chief Justice



        1
            We note that Appellant does not challenge the sufficiency of the evidence that he committed aggravated
robbery. Even if he did, the evidence, which includes the victim’s testimony and surveillance video of the robbery,
is sufficient to support the trial court’s “true” finding.


                                                         4
Opinion delivered October 21, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)


                                                          5
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          OCTOBER 21, 2020


                                         NO. 12-20-00019-CR


                                     JONATHAN DELACRUZ,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                Appeal from the 123rd District Court
                         of Shelby County, Texas (Tr.Ct.No. 15CR19295)

                    THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                    It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                    James T. Worthen, Chief Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          OCTOBER 21, 2020


                                         NO. 12-20-00023-CR


                                     JONATHAN DELACRUZ,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                Appeal from the 123rd District Court
                         of Shelby County, Texas (Tr.Ct.No. 15CR19296)

                    THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                    It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                    James T. Worthen, Chief Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.